Filed 11/3/14 P. v. Rodriguez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066775

                   v.                                                    (Super. Ct. No. F12905505)

ISAAC GUADALUPE RODRIGUEZ,                                                           OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Julia Freis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Levy, Acting P.J., Franson, J., and Peña, J.
       Appellant, Isaac Guadalupe Rodriguez, pled guilty to inflicting corporal injury on
a cohabitant (Pen. Code, § 273.5, subd. (a)) and he admitted allegations that he had two
prior convictions within the meaning of the three strikes law.
       Following independent review of the record pursuant to People v. Wende (1979)
25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On May 27, 2012, Rodriguez was outside a residence when he accused A.R.,
whom he had recently married, of having an affair. After Rodriguez apologized and A.R.
let him into the house to talk, he again began accusing her of having an affair. Rodriguez
then grabbed A.R. by the hair, threw her on the ground and began striking her with a
closed fist. Rodriguez’s mother was at the house and pulled Rodriguez off A.R. who then
ran to the kitchen with Rodriguez chasing her. After A.R. hit a table and fell down,
Rodriguez began kicking her and striking her with a closed fist. Rodriguez’s mother
again took Rodriguez off of A.R. and after things calmed down, A.R. agreed to go home
with Rodriguez and there were no further disturbances that day.
       On May 29, 2012, after again accusing A.R. of having an affair, Rodriguez placed
his hands around A.R.’s neck, and began strangling her. Although A.R. did not lose
consciousness, Rodriguez left red marks on her neck and the pressure caused her voice to
change.
       On June 2, 2012, while at their residence packing their belongings to move out,
Rodriguez became upset, took the keys to A.R.’s truck, and attempted to drive off. A.R.,
however, eventually got the keys back and drove off without Rodriguez. Later, she
called the police to ask for help in retrieving her belongings from the residence and she
reported the two earlier incidents to the officer who responded. The officer observed
bruises throughout A.R.’s body and a small cut on her right cheek.
       On July 24, 2012, Rodriguez was arrested.

                                             2
       On July 26, 2012, the prosecutor filed a complaint charging Rodriguez with one
count of spousal abuse and alleging two prior strikes.
       On August 29, 2012, Rodriguez entered his plea in this matter based on an
indication by the court that it would strike one of his strike convictions.
       On January 10, 2013, the court sentenced Rodriguez to an eight-year prison term,
the aggravated term of four years doubled to eight years because of Rodriguez’s
remaining strike conviction.
       Rodriguez’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Rodriguez has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3